No. 99-20822
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20822
                         Conference Calendar



JAVIER ORTIZ,

                                           Petitioner-Appellant,

versus

JANET RENO, U.S. Attorney General;
RICHARD V. CRAVENER, District Director
of the Houston District of the Immigration
& Naturalization Service,
                                        Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-1229
                       --------------------
                          April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Javier Ortiz, a permanent resident alien, appeals the

dismissal of his habeas corpus petition for lack of jurisdiction.

Ortiz sought habeas relief from a removal order issued pursuant

to a proceeding instituted by the Immigration and Naturalization

Service (“INS”).   The INS instituted removal proceedings because

Ortiz had been convicted of the aggravated felony of driving

while intoxicated.

     Without filing an administrative appeal with the Board of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-20822
                                 -2-

Immigration Appeals (“BIA”), Ortiz filed a petition for habeas

corpus pursuant to 28 U.S.C. § 2241.    Parties are required to

exhaust administrative remedies before challenging administrative

actions in the courts.    Haitian Refugee Ctr. v. Smith, 676 F.2d

1023, 1034 (5th Cir. 1982).    Citing 8 U.S.C. § 1252(d), Ortiz

argues that exhaustion is not required when the administrative

remedy would be inadequate or ineffective.    He contends that

appealing to the BIA would have been futile because a prior

decision by the BIA had foreclosed his only argument on appeal.

However, Ortiz’s reliance on this provision is misplaced.    The

statute expressly requires the exhaustion of administrative

remedies before a district court would have jurisdiction to

review Ortiz’s habeas petition.    Accordingly, this argument is

without merit.

     Ortiz also argues that he is not required to exhaust his

administrative remedies because he is raising a constitutional

objection.    This is legally and factually frivolous because his

brief raises no constitutional issue at all.

     This appeal raises issues that are without arguable merit

and is thus frivolous.    Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983).   Because the appeal is frivolous, it is DISMISSED.

5th Cir. R. 42.2.